Title: VI. Dearborn’s Remarks on the Draft, 23 November 1802
From: Dearborn, Henry
To: Jefferson, Thomas


            
              [23 Nov. 1802]
            
            May it not be expedient to intimate that if a dry dock at this place should succeed, that others at more Northern ports may be likewise proper for such Ships as may be hereafter built.
            
            will it not be proper to make some mention of the measures taken for commencing the establishment of a Magazine & Armoury in S. Carolina.—
            
          